t c memo united_states tax_court nelson j and victoria a secretario petitioners v commissioner of internal revenue respondent docket no filed date nelson j and victoria a secretario pro sese jonathan j ono for respondent memorandum findings_of_fact and opinion ruwe judge respondent determined a deficiency of dollar_figure in petitioners' federal_income_tax respondent further determined an accuracy-related_penalty pursuant to sec_6662 a in the amount of dollar_figure 1unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and continued after concessions the issues remaining for decision are whether petitioners are liable for self-employment_tax on the net self-employment_income earned by mr secretario during and whether petitioners are liable for an accuracy-related_penalty pursuant to sec_6662 findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts is incorporated herein by this reference at the time the petition was filed petitioners resided at kapaa hawaii during mr secretario was self-employed as an insurance salesman doing business as planning concepts for the taxable_year petitioners timely filed their joint federal_income_tax return with respondent's fresno california service_center on schedule c profit or loss from business mr secretario reported income and expenses from his insurance sales as a sole_proprietorship in the notice_of_deficiency dated date respondent determined that petitioners underreported gross_receipts on schedule c of their joint_return in the amount of dollar_figure subsequent to the issuance of the notice of continued procedure deficiency petitioners filed a form 1040x amended u s individual_income_tax_return for that was received by respondent on date on their amended_return petitioners increased reported gross_receipts by dollar_figure and also increased claimed total schedule c expenses by dollar_figure resulting in a reported net profit from mr secretario's business of dollar_figure respondent now agrees that this is the correct amount notwithstanding their receipt of net_income of dollar_figure from mr secretario's activities as a self-employed insurance salesman petitioners failed to file a computation for self- employment_tax and failed to report and pay any self-employment_tax on their original or amended joint returns for opinion petitioners argue that they need not pay self-employment taxes ie social_security_taxes and therefore did not report or pay such taxes for their tax_year petitioners do not dispute that mr secretario's income constitutes self-employment_income within the meaning of sec_1401 and sec_1402 however sec_1401 imposes a tax on self-employment_income of every individual sec_1402 defines self-employment_income as net_earnings_from_self-employment sec_1402 generally defines net_earnings_from_self-employment as gross_income derived by an individual from any trade_or_business carried on by such individual less deductions allowed the net_income derived from mr secretario's insurance sales business as reported on petitioners' original and amended joint income_tax returns for continued petitioners appear to argue that the imposition of social_security_taxes upon them is unconstitutional because there is no assurance that social_security_taxes paid_by petitioners in the past will be available as promised by the government to be paid out as future retirement benefits the constitutionality of the social_security system and its limited exceptions have been upheld repeatedly and are not subject_to further dispute 52_tc_310 see 455_us_252 740_f2d_927 11th cir affg tcmemo_1983_655 582_f2d_1189 8th cir affg tcmemo_1978_78 81_tc_683 this conclusion also extends to the self- employment_taxes imposed by sec_1401 here in issue 211_f2d_375 5th cir there is no legal authority supporting petitioners' position a claim that taxpayers need not pay self-employment_tax because the social_security fund may be insolvent and therefore may be unable to pay benefits was specifically rejected in our decisions in diffley v commissioner tcmemo_1984_372 and fiorito v commissioner tcmemo_1981_576 affd without published opinion 720_f2d_682 7th cir continued constitutes net self-employment_income petitioners' general assertions concerning the fiscal soundness of the social_security system are more properly addressed to congress than this court fiorito v commissioner supra we hold that there is no basis for relieving petitioners of their liability under existing statutes respondent determined that petitioners are liable for an accuracy-related_penalty pursuant to sec_6662 sec_6662 imposes a penalty in an amount equal to percent of the portion of the underpayment_of_tax attributable to a taxpayer's negligence or disregard of rules or regulations sec_6662 and b negligence has been defined as the failure to do what a reasonable and ordinarily prudent person would do under the circumstances 85_tc_934 the accuracy-related_penalty will apply unless petitioners can demonstrate that there was reasonable_cause for the underpayment and that they acted in good_faith with respect to the underpayment sec_6664 petitioners have previously litigated and lost their claims regarding their self-employment_tax obligations for an earlier year on the basis of the entire 3in a prior summary opinion concerning petitioners' tax_liability for that year we relied on 55_tc_1018 affd per curiam without published opinion aftr 2d ustc par d c cir and rejected petitioners' claim that they need not pay self- employment_tax after they have paid for consecutive quarters record we conclude that petitioners have not established that their underpayment was due to reasonable_cause or that they acted in good_faith accordingly we hold that petitioners are liable for a sec_6662 accuracy-related_penalty for the tax_year as determined by respondent decision will be entered under rule
